USAAEAGLELOGO® USAA INCOME STOCK FUND INFORMATION STATEMENT REGARDING A SUBADVISER CHANGE The USAA Income Stock Fund’s Board of Trustees (the Board) approved Epoch Investment Partners, Inc., (Epoch) as an additional new subadviser of the USAA Income Stock Fund (the Fund) effective on January 11, 2010, and approved the termination of OFI InstitutionalManagement (OFI) as a subadviser of the Fund effective February 16, 2010. The subadvisory agreements with its existing subadviser Grantham, Mayo, Van Otterloo & Co. LLC (GMO) and OFI were most recently approved on April 16, 2009. This Information Statement is being provided to you in lieu of a proxy statement pursuant to the terms of an exemptive order (the Order) from the Securities and Exchange Commission. The Order permits USAA Investment Management Company (IMCO) to change subadvisers of the Fund without first calling a special shareholders meeting and obtaining shareholder approval.
